UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 30, 2012 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from [ ] to [ ] Commission file number: 005-86859 NEW MEDIA INSIGHT GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 27-2235001 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) PO Box 4132, Kailua-Kona, HI 96745-4132 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (808) 315-6666 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered N/A N/A Securities registered pursuant to Section 12(g) of the Act: None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act Yes [ ] No [X] Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the last 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registration statement was required to submit and post such files). Yes [X] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ] No [X] The aggregate market value of Common Stock held by non-affiliates of the Registrant on October 31, 2011, was $Nil based on a $Nil average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. (There was no bid or ask price of our common shares during this quarter). Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date. 3,437,500 as of July 10, 2012 DOCUMENTS INCORPORATED BY REFERENCE None. 2 TABLE OF CONTENTS Item 1. Busines s 4 Item 1A. Risk Factor s 7 Item 1B. Unresolved Staff Comments 10 Item 2. Properties 10 Item 3. Legal Proceedings 10 Item 4. Mine Safety Disclosure 10 PART II 10 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item 6. Selected Financial Data 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 8. Financial Statements and Supplementary Data 16 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosur e 26 Item 9A. Controls and Procedures 26 Item 9B. Other Information 26 PART III 27 Item 10. Directors, Executive Officers and Corporate Governance 27 Item 11. Executive Compensation 30 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 31 Item 13. Certain Relationships and Related Transactions, and Director Independence 32 Item 14. Principal Accounting Fees and Service s 32 3 Cautionary Statement Regarding Forward-Looking Statements Except for historical information, this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Such forward-looking statements involve risks and uncertainties, including, among other things, statements regarding our business strategy, future revenues and anticipated costs and expenses. Such forward-looking statements include, among others, those statements including the words “expects,” “anticipates,” “intends,” “believes” and similar language. Our actual results may differ significantly from those projected in the forward-looking statements. Factors that might cause or contribute to such differences include, but are not limited to, those discussed in the sections “Business,” “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” You should carefully review the risks described in this Annual Report on Form 10-K and in other documents we file from time to time with the Securities and Exchange Commission. You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this report. We undertake no obligation to publicly release any revisions to the forward-looking statements or reflect events or circumstances after the date of this document. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the common shares in our capital stock. All references in this Form 10-K to the “Company,” “New Media,” “NMIG,” “we,” “us” or “our” are to New Media Insight Group, Inc. Item 1. Business Business Development New Media Insight Group, Inc. was incorporated in the State of Nevada on March 29, 2010, and our fiscal year end is April 30. The company's administrative offices are located at PO Box 4132 Kailua-Kona, HI 96745-4132. The telephone number is 808-315-6666. New Media Insight Group, Inc. began generating revenues in December 2010 and continued to increase its revenues throughout fiscal year 2011. Revenues for fiscal 2012 decreased to $10,525. It has limited cash on hand. We have sustained losses since inception, and for funding, we have relied upon the sale of our securities and loans from our corporate officers and directors as well as revenue from our sales which began in December 2010. New Media has never declared bankruptcy, been in receivership, or involved in any kind of legal proceeding. New Media, its directors, officers, affiliates and promoters, have not and do not intend to enter into negotiations or discussions with representatives or owners of any other businesses or companies regarding the possibility of an acquisition or merger. Principal Services and Their Markets New Media Insight Group, Inc. is an internet marketing company that provides comprehensive web and mobile -based advertising solutions. The Company specializes in designing search engine optimized (SEO) websites, social media marketing including the maximization of Twitter, Facebook, You Tube and Linked-In, as well as providing clients with effective Facebook and Google AdWord campaigns as well as banner advertising campaigns. The Company optimizes client sites (both new and renovated) in three distinct ways: the first focuses on specialized website content, the second places the content into a ‘CMS (content management)’ format, and the third combines the two into a cohesive and well-optimized design. The heart of an SEO website is its content writing. There are very specific parameters and word combinations that, when properly employed, will elevate a website’s organic search rankings. Our Company carefully researches the business of each prospective client, articulates their message and in a specific number of word combinations, both on the ‘home’ page and on ‘linked’ pages, elevating their profile to ‘expert’ status. ‘Expert’ status (or profile) means that when the proper content (5,000 to 40,000 words) is matched with the right web platform, the client will become (in the eyes of the search engines) an expert in its chosen field. Again, achieving ‘expert’ or high ranking status boils down to having the right content on the right platform. Our CMS web platforms empower clients to take control of their own on-line presence, and edit or change text at will. The ability to empower and up-sell clients on our advanced services constitutes New Media’s competitive advantage and means to grow. 4 To support the SEO website production, New Media also offers a full package of social media marketing and creative production services. The social media package includes the creation of professional profiles that are regularly updated and managed, as well as linked directly to the client’s website. This SEO enhancing function also is matched with creative production services. New Media recruits creative design talent to ensure that the website designs are stylish and conform with SEO best practices. The design team also creates client ads, shoots photography, or implements general marketing campaigns that often combine Internet with traditional forms of advertising. The Company’s overarching goal is to provide clients with a combination of Internet advertising solutions that mutually support one another, increase a client’s profile (rankings) and ultimately make them a well-optimized expert (leader) in their chosen market or field. Success of these efforts is measured by increased leads and sales. Another Internet advertising service offered by the Company relates to Facebook and Google Adwords pay per click campaigns, along with and banner advertising. Google Adwords and Facebook campaigns are offered to clients as a compliment to their SEO efforts. Key words and traffic can be purchased by the month on a pay per click formulae: the more a client spends per month, or per key word, the greater the traffic generated to a site via a Google search. These types of paid campaigns often work well in combination with an SEO optimized website, and NMIG provides the proper guidance to clients on how best to implement. A full slate of ‘banner advertising’ options are available to clients wishing to take advantage of these increasingly popular mediums. The Company’s target demographic is mid to large size companies that may have a presence on the web but are unhappy with the results they are achieving with their web-based marketing. This target demographic may also have a limited understanding of the ways in which SEO, on-line social networking, Google Adwords, and banner advertising can improve sales. In 2012, the company also took steps to better position itself to provide customers with mobile / smart phone advertising solutions. New Media is currently in the process of assembling additional talent, hardware, and necessary website improvements for continued growth. We have sourced initial customers through our on-line marketing efforts and are generating revenues. Distribution Methods We are offering our services to prospective clients primarily via our website www.newmediainsightgroup.com. Competitive Business Conditions and Strategy; New Media’s Position in the Industry New Media Insight Group (NMIG) has established itself as a competitive company in the already existing realm of internet marketing and advertising. New Media’s main competitors are firms offering similar services and functions. Our strategic approach is to offer specific value-added services in one of the fastest growing advertising mediums in the world. The objective will be to market our SEO (Search Engine Optimization) and Website upgrade services in conjunction with supporting Google AdWords, Twitter, Facebook, and Linked-in campaigns. Our method will be to consult and educate our clients on what will work best for their specific needs. 5 Talent Sources and Names of Principal Suppliers New Media sells our services through our own website and attracts the required talent through network connections and recruiting agencies. We have identified and are using two independent contractors thus far. Dependence on one or a few major customers New Media’s business plan targets small to mid-size companies that wish to improve their on-line marketing. It would be dependent on finding clients that fit this profile to succeed. Patents, Trademarks, Licenses, Agreements or Contracts There are no aspects of our business plan which require a patent, trademark, or product license. We have not entered into any vendor agreements or contracts that give or could give rise to any obligations or concessions. Governmental Controls, Approval and Licensing Requirements We are not currently subject to direct federal, state or local regulation other than regulations applicable to businesses generally or directly applicable to electronic commerce. However, the Internet is increasingly popular. As a result, it is possible that a number of laws and regulations may be adopted with respect to the Internet. These laws may cover issues such as user privacy, freedom of expression, pricing, content and quality of products and services, taxation, advertising, intellectual property rights and information security. Furthermore, the growth of electronic marketing may prompt calls for more stringent consumer protection laws. Several states have proposed legislation to limit the uses of personal user information gathered online or require online services to establish privacy policies. The Federal Trade Commission has also initiated action against at least one online service regarding the manner in which personal information is collected from users and provided to third parties. We will not provide personal information regarding our users to third parties. However, the adoption of such consumer protection laws could create uncertainty in Web usage and reduce the demand for our products. We are not certain how our business may be affected by the application of existing laws governing issues such as property ownership, copyrights, encryption and other intellectual property issues, taxation, libel, obscenity and export or import matters. The vast majority of such laws were adopted prior to the advent of the Internet. As a result, they do not contemplate or address the unique issues of the Internet and related technologies. Changes in laws intended to address such issues could create uncertainty in the Internet market place. Such uncertainty could reduce demand for services or increase the cost of doing business as a result of litigation costs or increased service delivery costs. In addition, because our services results in the distribution of advertisements over the Internet in multiple states and foreign countries, other jurisdictions may claim that we are required to qualify to do business in each such state or foreign country. We are qualified to do business only in Nevada. Our failure to qualify in a jurisdiction where it is required to do so could subject it to taxes and penalties. It could also hamper our ability to enforce contracts in such jurisdictions. The application of laws or regulations from jurisdictions whose laws currently apply to our business could have a material adverse affect on our business, results of operations and financial condition. Research and Development Activities and Costs We have spent no time on specialized research and development activities, and have no plans to undertake any research or development in the future. Compliance with Environmental Laws There are no special environmental laws for offering marketing & advertising services on the internet. Number of Employees New Media has no employees. The officers and directors are allocating their time to the development of the Company, and intend to do whatever work is necessary in order to bring us to the point of earning revenues. We do not have any formal contracts with the officers and directors for management fees. As of the date of this report, Mike Hay has received management fees in the amount of $3,675 and David Carpenter has received $5,179. We have no other employees, and do not foresee hiring any additional employees in the near future. We have identified and are using two independent contractors thus far to provide our services. We will continue to seek additional contractors through network connections and recruiting agencies. 6 Reports to Security Holders We filed a Prospectus as part of a Form S-1 registration statement, as amended, with the Securities and Exchange Commission and will file reports, including quarterly and annual reports, with the Commission pursuant to Section 12(b) or (g) of the Exchange Act. The public may read and copy any materials filed with the SEC at the SEC's Public Reference Room at treet NE, Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The Company files its reports electronically with the SEC. The SEC maintains an Internet site that contains reports, proxy and information statements, and other electronic information regarding New Media and filed with the SEC at http://www.sec.gov. Change of Control Not Applicable. Item 1A. Risk Factors Our business operations are subject to a number of risks and uncertainties, including, but not limited to those set forth below: RISKS ASSOCIATED WITH NEW MEDIA INSIGHT GROUP, INC.: Our independent auditors have issued an audit opinion for New Media Insight Group, Inc., which includes a statement describing our going concern status. Our financial status creates a doubt whether we will continue as a going concern. As described in Note 6 of our accompanying financial statements, our auditors have issued a going concern opinion regarding the Company. This means there is substantial doubt we can continue as an ongoing business for the next twelve months. The financial statements do not include any adjustments that might result from the uncertainty regarding our ability to continue in business. As such we may have to cease operations and investors could lose part or all of their investment in the Company. We have a minimal operating history and have losses which we expect to continue into the future. There is no assurance our future operations will result in profitable revenues. If we cannot generate sufficient revenues to operate profitably, we may suspend or cease operations. We were incorporated on March 29, 2010, and we have only started our proposed business operations in December 2010 realizing revenues of $38,450 through April 30, 2012. We do not have a sufficient operating history upon which an evaluation of our future success or failure can be made. Our net loss since inception to April 30, 2012, was $63,007. Our ability to achieve and maintain profitability and positive cash flow is dependent upon: · Our ability to attract customers who will buy our services, · Our ability to generate revenue through the sale of our services. Based upon current plans, we expect to incur operating losses in future periods because we will be incurring expenses in excess of revenues. We cannot guarantee that we will be successful in generating sufficient revenues in the future. In the event the Company is unable to generate sufficient revenues it may be required to seek additional funding. Such funding may not be available, or may not be available on terms which are beneficial and/or acceptable to the Company. In the event the Company cannot generate sufficient revenues and/or secure additional financing, the Company may be forced to cease operations and investors will likely lose some or all of their investment in the Company. 7 We do not have any additional source of funding for our business plans and may be unable to find any such funding if and when needed, resulting in the failure of our business. No other source of capital has been has been identified or sought. If we do find an alternative source of capital, the terms and conditions of acquiring such capital may result in dilution and the resultant lessening of value of the shares of stockholders. We possess minimal capital . We possess minimal capital and must limit the amount of marketing we can perform with respect to our website. Our business plan contemplates the generation of revenues through the sale of goods and services via our website. Our limited marketing activities may not attract enough paying customers to generate sufficient revenue to operate profitably, expand our services, implement our business plan or continue operating our business. Our limited marketing capabilities may have a negative effect on our business and may cause us to limit or cease our business operations which could result in investors losing some or all of their investment in the Company. We are dependent upon our current officers and directors. We currently are managed by 2 officers and 2 directors and we are entirely dependent upon them in order to conduct our operations. If they should resign or die, there will be no one to run New Media Insight Group, Inc., and the company has no Key Man insurance. If our current officers are no longer able to serve as such and we are unable to find other persons to replace them, it will have a negative effect on our ability to continue active business operations, and could result in investors losing some or all of their investment in the Company. Our business mode requires the use of outside personnel, who may not be available when needed. The Company seeks to grow its business in the ever-expanding niche of Internet marketing and advertising, while maintaining a low cost of operations. The Company will utilize a virtual workplace (employees and independent contractors will primarily work from their residences eliminating their need for permanent offices), will retain only a minimum number of full time employees and instead hire a core group of independent contractors on an as needed basis. If we are unable to hire the required talent and/or are unable to get our technology functional, it may have a negative effect on our ability to implement our business plan. In such an event, we may be required to change our business plan or curtail or delay implementation of some, or all, of our business plan. Risks Associated with Our Common Stock The lack of a trading market for our common stock may impair your ability to sell your shares. There has not been a trading market for our common stock since our inception. The lack of an active market may impair a shareholder’s ability to sell shares or at a price that considered reasonable. The lack of an active market may also reduce the fair market value of our shares. An inactive market may also impair our ability to raise capital by selling shares of capital stock and may impair our ability to acquire other assets or companies by using common stock as consideration. Our common stock is currently quoted on OTC Bulletin Board under the symbol “NMED”. As indicated above, our common stock is not presently trading. As a result, investors may find it difficult to obtain accurate quotations of the price of our common stock. This situation severely limits the liquidity of the common stock and hampers our ability to raise additional capital. We do not expect to pay dividends in the foreseeable future. We do not intend to declare dividends for the foreseeable future, as we anticipate that we will reinvest future earnings in the development and growth of our business. Therefore, investors will not receive any funds unless they sell their common stock, and stockholders may be unable to sell their shares on favorable terms or at all. Investors cannot be assured of a positive return on investment or that they will not lose the entire amount of their investment in our common stock. 8 Applicable SEC rules governing the trading of “penny stocks” will limit the trading and liquidity of our common stock, which may affect the trading price of our common stock. Our common stock is considered to be a “penny stock” and is therefore subject to SEC rules and regulations that (i) impose limitations upon the manner in which our shares may be publicly traded and (ii) regulate broker-dealer practices in connection with transactions in “penny stocks.” Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges such as the NASDAQ Stock Market, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer must also provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. In addition, the penny stock rules generally require that prior to a transaction in a penny stock, the broker-dealer make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for a stock that becomes subject to the penny stock rules and may increase the difficulty investors might experience in attempting to liquidate such securities. We will incur ongoing costs and expenses for SEC reporting and compliance, without revenue we may not be able to remain in compliance, making it difficult for investors to sell their shares, if at all. The Company will have ongoing SEC compliance and reporting obligations. Such ongoing obligations will require the Company to expend additional amounts on compliance, legal and auditing costs. In order for us to remain in compliance we will require future revenues to cover the cost of these filings, which could comprise a substantial portion of our available cash resources. If we are unable to generate sufficient revenues to remain in compliance, it may be difficult for you to resell any shares you may purchase, if at all. Our officers and directors own 58% of the outstanding shares of our common stock. If they choose to sell their shares in the future, it might have an adverse effect on the price of our stock. Due to the controlling amount of their share ownership in our Company, if our officers and directors decide to sell their shares in the public market, the market price of our stock could decrease and all shareholders suffer a dilution to the value of their stock. Unless registered in the future, if our officers and directors decide to sell any of their common stock, they will be subject to Rule 144 under the 1933 Securities Act. Rule 144 restricts the ability of a director or officer (affiliate) to sell shares by limiting the sales of securities made under Rule 144 during any three-month period to the greater of: (1) 1% of the outstanding common stock of the issuer; or (2) the average weekly reported trading volume in the outstanding common stock reported on all securities exchanges during the four calendar weeks preceding the filing of the required notice of the sale under Rule 144 with the SEC. Our directors will control and make corporate decisions that may differ from those that might be made by the other shareholders. Due to the controlling amount of their share ownership in our Company, our directors will have a significant influence in determining the outcome of all corporate transactions, including the power to prevent or cause a change in control. Their interests may differ from the interests of other stockholders and thus result in corporate decisions that are disadvantageous to other shareholders. 9 Item 1B. Unresolved Staff Comments As a “smaller reporting company”, we are not required to provide the information required by this Item. Item 2. Properties New Media’s mailing address is located at PO Box 4132, Kailua-Kona, HI 96745-4132, and the telephone number is (808) 315-6666. The executive office is the principle residence of our President, David Carpenter, and the Company does not pay rent. We do not have any formal rental agreement and therefore, this arrangement can be broken by either party at any time, without any prescribed amount of notice. We have access to an office space of approximately 150 sq. ft. that includes computer equipment, fax machine and internet access. We have no intention of finding, in the near future, another office space to rent during the development stage of the company. New Media does not currently have any investments or interests in any real estate, nor do we have investments or an interest in any real estate mortgages or securities of persons engaged in real estate activities. Item 3. Legal Proceedings We know of no material, existing or pending legal proceedings against us, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered or beneficial shareholder, is an adverse party or has a material interest adverse to our company. Item 4. Mine Safety Disclosure Not applicable. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is quoted on the OTC Bulletin Board under the symbol “NMED.OB”. However, our common stock has not actively traded since our inception. Accordingly, there is no active market for our securities. Our common shares are issued in registered form. ClearTrust, LLC, 16540 Pointe Village Dr., Suite 206, Lutz, Florida 33558 Telephone: (813) 235-4490; Facsimile: (813) 388-4549 is the registrar and transfer agent for our common shares. As of July 1, 2012, we had 31 shareholders of record of our common stock and 3,437,500 shares outstanding. Dividend Policy We have not paid any cash dividends on our common stock and have no present intention of paying any dividends on the shares of our common stock. Our current policy is to retain earnings, if any, for use in our operations and in the development of our business. Our future dividend policy will be determined from time to time by our board of directors. Equity Compensation Plan Information 10 None. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities We did not sell any equity securities which were not registered under the Securities Act during the year ended April 30, 2012, that were not otherwise disclosed on our quarterly reports on Form 10-Q or our current reports on Form 8-K filed during the year ended April 30, 2012. Purchase of Equity Securities by the Issuer and Affiliated Purchasers We did not purchase any of our shares of common stock or other securities during our fourth quarter of our fiscal year ended April 30, 2012. Item 6. Selected Financial Data As a “smaller reporting company”, we are not required to provide the information required by this Item. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our consolidated audited financial statements and the related notes that appear elsewhere in this annual report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Factors that could cause or contribute report, particularly in the section entitled "Risk Factors" beginning on page 8 of this annual report. Our audited financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. Executive Summary We have developed a web based business offering marketing and advertising solutions to prospects wishing to improve their online presence. The Company is virtual in nature, meaning that employees and contractors will primarily work from home, negating the need to retain formal office space. Our services are highly specialized and focus on website design, mobile / smart phone marketing, search engine optimization, as well as social media advertising through Twitter, Facebook, LinkedIn, and You Tube. Professional web designers, optimization technicians, and Google AdWord specialists are retained on a contractual basis and as demand requires. Supporting functions such as creative and graphic design work is also included in our portfolio to better service clients. Another aspect of our plan is to better educate our clients and empower them to understand and get the best use out of their Internet marketing spending. This education also comes in the form of content managed websites. Strategic Initiatives Fully optimized NMIG website : we are in the late design process to launch our new and fully SEO friendly website. The site will be optimized to rank high on Google, Bing, and Yahoo organic searches in the states of Washington, Oregon, California, and Nevada. The site will be optimized for keywords such as ‘Web Design Seattle,’ ‘SEO services Las Vegas,’ or ‘Social Media Marketing Portland.’ A total of 75 keywords have been chosen and we expect to see our soon to be launched site to reach first page organic rankings by October , 2012. Strong calls to action have been chosen for the site that will promote strong lead generation. Direct Mail Campaign : a website-supported direct mail piece is in the process for distribution to targeted Seattle, Portland, and Las Vegas businesses. The piece has a strong call to action to our about-to-be-launched website, and stands alone well in describing our key services and programs. Telemarketing: we have reached a preliminary agreement with a Seattle-based telemarketing company that will follow up on our direct mail piece with our targeted Seattle, Portland, and Las Vegas businesses. Reference will be made to our mailer, and a low key approach will be transmitted to prospective clients in the form of a complimentary web site draft design offer, or a free 2 hour internet consultation. 11 Mobile / Smart Phone Advertising : NMIG is deeply involved in an effort to expand our services to include smart phone marketing. The exponential growth of smart phone use and its related marketing potential is unprecedented, and NMIG is now positioned to capitalize on this irresistible trend. NMIG is exploring the creation of specially designed websites that perform exclusively on i-phone and android platforms. We hope to be able to launch these new mobile-friendly services by September , 2012. Results of Operations The following summary of our results of operations should be read in conjunction with our audited financial statements for the year ended April 30, 2012 and 2011. Our operating results for the year ended April 30, 2012 and 2011, are summarized as follows: Year Ended April 30, Revenue $ 10,525 $ 27,925 Expenses $ 47,314 $ 52,299 Net Loss $ (36,789 ) $ (24,374 ) Revenue The Company earned its initial revenues starting in the third quarter of the fiscal year ended April 30, 2011. The revenues were from the sale of website designs, search engine optimization programs, and viral social media marketing campaigns, and were recognized upon the completion of these programs. We earned revenues of $10,525 for the year ended April 30, 2012 compared to revenues of $27,925 for the year ended April 30, 2010. Decreased revenues in 2012 can be attributed to a conscious decision on the part of the Directors to retrench their efforts and spend the requisite time needed to both understand and exploit the burgeoning use of mobile technology. Until our re-sharpened efforts gain traction, growth will remain slow. Hence, revenues in 2013 will likely stay flat. Expenses Our total expenses for the year ended April 30, 2012 and 2011, are outlined in the table below: Year Ended April 30, Selling and advertising $ 10,650 $ 18,450 General and administrative $ 4,432 $ 6,287 Professional fees $ 32,232 $ 27,562 Total $ 47,314 $ 52,299 Expenses for the year ended April 30, 2012, increased by 10% as compared to the comparative period in 2011, primarily as a result of a significant decrease in general, administrative, selling and advertising expenses due to a reduction in these areas, to conserve cash. Liquidity and Financial Condition Working Capital At At April 30, April 30, Change Current Assets $ 8,468 $ 45,851 $ (37,383 ) Current Liabilities $ 3,975 $ 4,569 $ (594 ) Working Capital (deficit) $ 4,493 $ 41,282 $ (37,977 ) 12 Cash Flows Year Ended Year Ended April 30, April 30, 2012 2011 Net Cash Used in Operating Activities $ (33,292 ) $ (25,556 ) Net Cash Used by Investing Activities $ - $ - Net Cash Provided by (Used In) Financing Activities $ (641 ) $ 62,782 Net Increase (Decrease) in Cash During the Period $ (33,933 ) $ 37,226 We will require additional funds to fund our budgeted expenses in the future. These funds may be raised through equity financing, debt financing, or other sources, which may result in further dilution in the equity ownership of our shares. There is no assurance that we will be able to maintain operations at a level sufficient for an investor to obtain a return on their investment in our common stock. Further, we may continue to be unprofitable. Additionally, there is no assurance that any party will advance additional funds to us in order to enable us to sustain our plan of operations or to repay our liabilities. Liquidity and Capital Resources We received our initial funding of $10,000 through the sale of common stock to David Carpenter, who purchased 1,000,000 shares of common stock at $0.005 on March 29, 2010, 1,000,000, and Mike Hay, who purchased 1,000,000 shares of common stock at $0.005 on May 10, 2010. In June 2010, we received $14,500 from 8 unrelated shareholders who purchased 362,500 shares of our common stock at $0.04 per share. From November 2010 to January 2011, we raised $43,000 from our post-effective amendment on Form S-1, from the sale of 1,075,000 shares to 24 unaffiliated investors. From inception until the date of this filing we have had limited operating activities. Our financial statements from inception (March 29, 2010) through the period ended April 30, 2012, reported revenues of 38,450 and a net loss of $63,007. Growth of our operations will be based on our ability to internally finance from cash flow and raise equity and/or debt to increase sales and production. Our primary sources of liquidity are: (i) cash from sales of our services; and (ii) financing activities. Our cash balance as of April 30, 2012 was $3,293. Limited Operating History; Need for Additional Capital The report of our auditors on our audited financial statements for the fiscal year ended April 30, 2012, contains a going concern qualification as we have suffered losses since our inception. We have minimal assets and have not yet established an ongoing source of revenues sufficient to cover our operating costs and allow it to continue as a going concern.
